
	

113 HR 5828 IH: USA Retirement Funds Act
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5828
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Cartwright (for himself and Mr. Ellison) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for USA Retirement Funds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the USA Retirement Funds Act.
		2.Automatic USA Retirement Fund arrangements
			(a)Requirement To provide accessEach covered employer shall make available to each qualifying employee for the calendar year an
			 automatic USA Retirement Fund arrangement.
			(b)Covered employerFor purposes of this title—
				(1)In generalExcept as otherwise provided in this subsection and subsection (c)(2), the term covered employer means, with respect to any calendar year, an employer who does not maintain a qualifying plan or
			 arrangement for any part of such year.
				(2)Qualifying plan or arrangement
					(A)In generalThe term qualifying plan or arrangement means a plan or arrangement described in section 219(g)(5) of the Internal Revenue Code of 1986.
					(B)ExceptionsSuch term shall not include the following:
						(i)Frozen defined benefit planA defined benefit plan that had no ongoing accruals as of the first day of the preceding calendar
			 year, unless the plan failed to have accruals only because of the
			 application of section 206 of the Employee Retirement Income Security Act
			 (29 U.S.C. 1056) and section 436 of the Internal Revenue Code of 1986.
						(ii)Defined contribution plan without lifetime income optionsA defined contribution plan that does not provide participants with a distribution option that
			 provides lifetime income.
						(iii)Plans not meeting contribution requirementsA plan—
							(I)which consists of a cash or deferred arrangement (as defined in section 401(k) of such Code) with
			 respect to which the employer does not automatically enroll all eligible
			 employees at contribution rates at or above those specified in subsection
			 (d)(4); or
							(II)for which the only contributions are nonelective employer contributions and with respect to which
			 the employer’s annual contribution rate is not at or above the rates
			 specified in subsection (d)(4).
							(3)Exception for certain small and new employers
					(A)In generalThe term covered employer shall not include an employer for a calendar year if the employer—
						(i)did not employ during the preceding calendar year more than 10 employees who each received at least
			 $5,000 of compensation (as defined in section 3401(a) of the Internal
			 Revenue Code of 1986) from the employer for such preceding calendar year;
						(ii)did not normally employ more than 10 employees on a typical business day during the preceding
			 calendar year; or
						(iii)was not in existence at all times during the calendar year and the preceding calendar year.
						(B)Operating rulesIn determining the number of employees for purposes of subparagraph (A)—
						(i)rules consistent with any rules applicable in determining the number of employees for purposes of
			 section 408(p)(2)(C) and section 4980B(d) of the Internal Revenue Code of
			 1986 shall apply;
						(ii)all members of the same family (within the meaning of section 318(a)(1) of the Internal Revenue
			 Code of 1986) shall be treated as 1 individual; and
						(iii)any reference to an employer shall include a reference to any predecessor employer.
						(4)Exception for governments and churchesThe term covered employer shall not include—
					(A)a government or entity described in section 414(d) of the Internal Revenue Code of 1986; or
					(B)a church or a convention or association of churches that is exempt from tax under section 501 of
			 such Code.
					(5)Aggregation ruleA person treated as a single employer under subsection (a) or (b) of section 52 of the Internal
			 Revenue Code of 1986 or subsection (m) or (o) of section 414 of such Code
			 shall be treated as a single employer.
				(c)Qualifying employeeFor purposes of this title—
				(1)In generalThe term qualifying employee means any employee who is not an excluded employee.
				(2)Plan sponsor's employeesIf—
					(A)an employer maintains one or more qualifying plans or arrangements described in section 219(g)(5)
			 of the Internal Revenue Code of 1986; and
					(B)the employees of a subsidiary, division, or other business unit are generally not eligible to
			 participate in any such qualifying plan or arrangement,for purposes of this section, the employer shall be treated as a covered employer with respect to
			 such employees (other than excluded employees), and such employees (other
			 than excluded employees) shall be treated as qualifying employees for the
			 calendar year.(3)Excluded employees
					(A)In generalThe term excluded employee means an employee who is an excludable employee and who is in a class or category that the
			 employer excludes from treatment as qualifying employees.
					(B)Excludable employeeThe term excludable employee means—
						(i)an employee described in section 410(b)(3) of the Internal Revenue Code of 1986;
						(ii)an employee who has not attained the age of 21 before the beginning of the calendar year;
						(iii)an employee who has not completed at least 3 months of service with the employer;
						(iv)in the case of an employer that maintains a qualifying plan or arrangement which excludes employees
			 who have not satisfied the minimum age and service requirements for
			 participation in the plan, an employee who has not satisfied such
			 requirements;
						(v)in the case of an employer that maintains an annuity contract (including a custodial account or
			 retirement income account) under section 403(b) of the Internal Revenue
			 Code of 1986, an employee who is permitted to be excluded from any salary
			 reduction arrangement under the contract pursuant to paragraph (12) of
			 such section 403(b);
						(vi)in the case of an employer that maintains an arrangement described in section 408(p) of such Code,
			 an employee who is not required to be eligible to participate in the
			 arrangement under paragraph (4) of such section 408(p); and
						(vii)in the case of an employer that maintains a simplified employee pension described in section 408(k)
			 of such Code, an employee who is permitted to be excluded from
			 participation under paragraph (2) of such section 408(k).
						(4)GuidanceThe Secretary of Labor (in this title referred to as the Secretary) shall issue regulations or other guidance to carry out this subsection, including—
					(A)guidelines for determining the classes or categories of employees to be covered by a USA Retirement
			 Fund;
					(B)guidelines requiring employers to specify the classification or categories of employees (if any)
			 who are excluded from the USA Retirement Fund; and
					(C)rules to prevent avoidance of the requirements of this section.
					(d)Automatic USA Retirement Fund arrangementFor purposes of this title—
				(1)In generalThe term automatic USA Retirement Fund arrangement means an arrangement of an employer (determined without regard to whether the employer is required
			 to maintain the arrangement)—
					(A)that covers each qualifying employee of the covered employer for the calendar year;
					(B)under which a qualifying employee—
						(i)may elect—
							(I)to contribute to an automatic USA Retirement Fund by having the employer deposit payroll deduction
			 amounts or make other periodic direct deposits (including electronic
			 payments) to the Fund; or
							(II)to have such payments paid to the employee directly in cash;
							(ii)is treated as having made the election under clause (i)(I) in the amount specified in paragraph (4)
			 unless the individual specifically elects not to have such contributions
			 made (or specifically elects to have such contributions made at a
			 different percentage or in a different amount); and
						(iii)not more than once per calendar year, may elect to modify the selection of the USA Retirement Fund
			 to which contributions are made for such year; and
						(C)that meets the administrative requirements of paragraph (3), including the notice requirement of
			 paragraph (3)(C).
					(2)Automatic re-enrollmentAn employee’s election not to contribute to a USA Retirement Fund (or to have such contributions
			 made at a different percentage or in a different amount from those
			 specified in paragraph (4)) shall expire after 2 years. After such 2-year
			 period and absent a new election, the employee shall be treated as having
			 made the election under paragraph (1)(B)(i)(I) in the amount specified in
			 paragraph (4).
				(3)Administrative requirements
					(A)PaymentsAn employer shall make the payments elected or treated as elected under paragraph (1)(B) on or
			 before—
						(i)the last day of the month following the month in which the compensation otherwise would have been
			 payable to the employee in cash; or
						(ii)such later date as the Secretary may prescribe.
						(B)Termination of employee participationSubject to a requirement for reasonable notice, an employee may elect to terminate participation in
			 the arrangement at any time during a calendar year. The arrangement may
			 provide that, if an employee so terminates participation, the employee may
			 not elect to resume participation until the beginning of the next calendar
			 year.
					(C)Notice of election periodThe employer shall notify each employee eligible to participate for a year in a USA Retirement Fund
			 arrangement, within a reasonable period of time before the 30th day before
			 the beginning of such year (and, for the first year the employee is so
			 eligible, the 30th day before the first day such employee is so eligible),
			 of—
						(i)the payments that may be elected or treated as elected under paragraph (1)(B);
						(ii)the opportunity to make the election to terminate participation in the arrangement under
			 subparagraph (B);
						(iii)the opportunity to make the election under paragraph (1)(B)(ii) to have contributions or purchases
			 made at a different percentage or in a different amount; and
						(iv)the opportunity under paragraph (1)(B)(iii) to modify the manner in which such amounts are invested
			 for such year.
						(D)Employees may choose usa retirement fundThe arrangement shall provide that a qualified employee may elect to have contributions made to any
			 USA Retirement Fund available to the employee.
					(4)Amount of contributions and paymentsThe amount specified in this paragraph is—
					(A)3 percent of compensation for the calendar year beginning on January 1, 2015;
					(B)4 percent of compensation for the calendar year beginning on January 1, 2016;
					(C)5 percent of compensation for the calendar year beginning on January 1, 2017; and
					(D)6 percent of compensation for calendar years beginning after December 31, 2017.
					(5)Coordination with withholdingThe Secretary of the Treasury shall modify the withholding exemption certificate under section
			 3402(f) of the Internal Revenue Code of 1986 so that, in the case of any
			 qualifying employee covered by a USA Retirement Fund arrangement, any
			 notice and election requirements with respect to the arrangement may be
			 met through the use of an attachment to such certificate or other
			 modifications of the withholding exemption procedures.
				(e)Deposits to USA Retirement Funds
				(1)In generalExcept as provided in paragraph (2), an employer shall make all contributions on behalf of
			 employees to the USA Retirement Fund specified by the employee.
				(2)USA retirement funds other than those selected by employeeIn the absence of an affirmative selection of a USA Retirement Fund by the employee, contributions
			 on behalf of the employee shall be made to the USA Retirement Fund
			 designated by the employer.
				(3)RegulationsThe Secretary may issue such regulations as are necessary to carry out this subsection.
				(f)Preemption of conflicting State lawsThe requirements under this section preempt any law of a State that directly or indirectly
			 prohibits or restricts the establishment or operation of an automatic USA
			 Retirement Fund arrangement. Nothing in this section shall be construed to
			 impair or preempt any State law to the extent such State law provides a
			 remedy for the failure to make payroll deposit payments under any such
			 automatic USA Retirement Fund arrangement within the period required.
			3.Establishment of USA Retirement Funds
			(a)Qualification as a USA Retirement FundFor purposes of this title—
				(1)In generalThe term USA Retirement Fund means a fund for which the Secretary has determined the requirements under this title are met.
				(2)Request for determinationThe board of trustees of a program established for purposes of being treated as a USA Retirement
			 Fund under this section shall, prior to beginning operations, submit to
			 the Secretary (at such time and in such manner as the Secretary may
			 prescribe) a request for the Secretary to make a determination as to
			 whether the plan meets the requirements of this title for such treatment.
			 Such request shall include copies of the written documents establishing
			 the plan and such other materials as the Secretary may request. The
			 Secretary shall make such determination within 180 days of receiving such
			 request.
				(3)Periodic reviewThe Secretary shall establish a process to periodically review each plan determined to be a USA
			 Retirement Fund under paragraph (1) to ensure that the plan continues to
			 meet the requirements of this title.
				(4)Public list of plansThe Secretary shall maintain a public list of plans determined by the Secretary to qualify as USA
			 Retirement Funds. Such list shall be posted to a publicly available
			 Internet website.
				(b)Participation
				(1)EligibilityAn individual may participate in any USA Retirement Fund for which such individual meets the
			 eligibility requirements, individually or through an arrangement
			 established by an employer.
				(2)Participation in other plansAn individual who participates in a USA Retirement Fund shall not be precluded from participating
			 in a plan or arrangement described in section 219(g)(5) of the Internal
			 Revenue Code of 1986.
				(c)Governance
				(1)Assets held in trust; board of trusteesFor purposes of this title—
					(A)the assets of each USA Retirement Fund shall be held in trust, and
					(B)the Fund shall be governed by a board of trustees which shall consist of at least 3 individuals
			 who—
						(i)are independent of service providers to the Fund;
						(ii)meet the qualification requirements established under this section; and
						(iii)are collectively able to adequately represent the interests of active participants, retirees, and
			 contributing employers.
						(2)Independence requirementAn individual is not independent of Fund service providers for purposes of paragraph (1)(B)(i) if
			 such individual—
					(A)is an employee of any Fund service provider;
					(B)is a current or former officer or director of a significant Fund service provider, or is otherwise
			 affiliated with such a provider;
					(C)is a member of the immediate family of any person who is affiliated with a significant Fund service
			 provider;
					(D)derives more than 1 percent of the individual's annual income from a significant Fund service
			 provider;
					(E)derives more than 5 percent of the individual's annual income from any Fund service provider; or
					(F)fails to meet meets such other criteria as are specified by the Secretary to ensure the
			 independence of the board of directors.
					(3)Multiple trusteeshipsNo individual may serve on the board of trustees of more than 1 USA Retirement Fund unless the
			 Secretary receives attestation from the board of trustees of each
			 applicable USA Retirement Fund and the individual that, at the time of
			 appointment, there is no reasonably foreseeable conflict between the
			 duties of such individual to the participants in each applicable USA
			 Retirement Fund. In no case may an individual serve on the boards of
			 trustees of more than 3 USA Retirement Funds.
				(4)Trustee qualificationsEach trustee of a USA Retirement Fund shall attest that the trustee is knowledgeable of the
			 trustee's duties and responsibilities as a fiduciary of a USA Retirement
			 Fund. The Secretary may require by regulation such other qualifications
			 and documentation as may be necessary to ensure that trustees are suitable
			 and qualified. Such requirements may include those related to education,
			 training, and minimum competency standards.
				(5)Trustee selection and removal
					(A)In generalEach board of trustees of a USA Retirement Fund shall establish written procedures regarding the
			 appointment, removal, and replacement of trustees on the board. Such
			 procedures shall—
						(i)take effect after adoption by the majority of the board of trustees;
						(ii)be readily available to participants;
						(iii)provide participants with a reasonable opportunity to comment on, or participate in, the trustee
			 selection process; and
						(iv)provide for periodic election of trustees.
						(B)Removal by the secretaryThe Secretary may require removal or suspension of a trustee if the conduct of the trustee is
			 fraudulent or is causing, or can be reasonably expected to cause,
			 significant, imminent, and irreparable harm to the participants or
			 beneficiaries of a USA Retirement Fund.
					(C)Funds without qualified trusteesIf a board of trustees of a USA Retirement Fund has no members meeting the criteria under this
			 subsection, the Secretary shall appoint replacement trustees.
					(6)Trustee compensationTrustees of the Fund may be compensated at reasonable rates from the Fund, but only if such
			 compensation is paid in accordance with the written board compensation
			 policy adopted under paragraph (7)(A)(iv).
				(7)Transparency and participant democracy
					(A)Publicly available policiesThe board of trustees of a USA Retirement Fund shall adopt and make available to participants and
			 beneficiaries of, and employers contributing to, the USA Retirement Fund—
						(i)a written investment policy statement;
						(ii)a written lifetime income policy statement;
						(iii)an annual performance assessment of the board of trustees, including an evaluation of weaknesses of
			 the board and a plan to address such weaknesses;
						(iv)a written board compensation policy that includes current compensation levels and provides a
			 reasonable opportunity for comment from participants, beneficiaries, and
			 employers; and
						(v)a written policy addressing conflicts of interests with respect to trustees.
						(B)Participant input regarding board of trustees
						(i)In generalThe board of trustees of a USA Retirement Fund shall establish procedures whereby a participant or
			 beneficiary of such USA Retirement Fund may—
							(I)petition the board of trustees to remove a trustee or service provider;
							(II)comment on the management and administration of the USA Retirement Fund; and
							(III)with respect to a USA Retirement Fund with more than $250,000,000 of assets, vote to approve or
			 disapprove the compensation of the trustees at least once every 3 years.
							(ii)Effect of voteIf participants and beneficiaries of a USA Retirement Fund vote to disapprove the compensation of
			 trustees under clause (i)(III)—
							(I)the results of such vote shall not be binding on the board of trustees; and
							(II)the board of trustees shall notify the Secretary of the results of such vote and provide an
			 explanation of why the compensation is reasonable or anticipated changes
			 to the compensation.
							(8)Liability insurance for trusteesThe trustees of each USA Retirement Fund shall have fiduciary liability insurance with a per-claim
			 limit equal to no less than the greater of—
					(A)5 percent of plan assets; or
					(B)$1,000,000.
					(9)Trustee duties
					(A)In generalThe trustees of a USA Retirement Fund shall manage the Fund with the intention of providing each
			 participant with a cost-effective stream of income in retirement and
			 reducing benefit level volatility (particularly for those approaching
			 retirement).
					(B)Applicability of other requirementsEach trustee of a USA Retirement Fund shall be a fiduciary subject to sections 404(a), 404(b), 405,
			 406, and 408 through 413 of the Employee Retirement Income Security Act of
			 1974 with respect to the Fund and participants and beneficiaries of the
			 Fund. Each such trustee shall be subject to the standards and remedies of
			 such sections and section 502 of such Act, as if the Fund were an employee
			 benefit plan.
					(d)Contribution limitations
				(1)EmployerSubject to paragraph (3), employers may, in addition to contributions an employee elects (or is
			 treated as having elected) to have made, make a contribution of up to
			 $5,000 per year to a USA Retirement Fund on behalf of each employee
			 eligible to participate in a USA Retirement Fund, provided such
			 contributions are made in a uniform manner (as the same dollar amount for
			 each such employee or the same percentage of pay for each such employee)
			 and are not intended to benefit solely highly compensated employees.
				(2)EmployeeAn employee may not elect (or shall not be treated as having as elected) to contribute more than
			 $15,000 per year to a USA Retirement Fund.
				(3)Annual indexing of amountThe dollar amounts under paragraphs (1) and (2) shall be indexed annually for inflation.
				(e)Benefits in the form of an annuity
				(1)In generalA USA Retirement Fund shall pay benefits in the form of an annuity in accordance with paragraph
			 (2). The amount of such benefits shall be dependent on the amount of
			 contributions made by the participant, the experience of the Fund, and the
			 form of distribution elected by the participant. The amount of an annuity
			 may be adjusted to reflect the experience of the Fund as necessary to
			 protect the financial integrity of the Fund, except that annuity payments
			 for those in pay status shall not be reduced more than 5 percent per year
			 unless the Fund is faced with a significant financial hardship and the
			 Secretary has approved the reduction.
				(2)AnnuityA USA Retirement Fund shall pay benefits in accordance with one of the following:
					(A)In the case of a participant who does not die before the annuity starting date, the benefit payable
			 to such participant shall be provided in the form of a qualified joint and
			 survivor annuity (as defined in section 205(d)(1) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1055(d)(1))).
					(B)In the case of a participant who dies before the annuity starting date and who has a surviving
			 spouse, a qualified preretirement survivor annuity (as defined in section
			 205(d)(2) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1055(d)(2))) shall be provided to the surviving spouse of such
			 participant.
					(C)In lieu of a qualified joint and survivor annuity form of benefit or the qualified preretirement
			 survivor annuity form of benefit (or both), a participant may elect to
			 receive a distribution described in subsection (f)(2) if one of the
			 following conditions are met:
						(i)
							(I)The spouse of the participant consents in writing to the election.
							(II)Such election designates a beneficiary (or form of benefits) which may not be changed without
			 spousal consent (or the consent of the spouse expressly permits
			 designations by the participant without any requirement of further consent
			 by the spouse).
							(III)The spouse’s consent acknowledges the effect of such election and is witnessed by a plan
			 representative or a notary public.
							(ii)It is established to the satisfaction of a Fund representative that the consent required under
			 subclause (I) cannot be obtained because there is no spouse, because the
			 spouse cannot be located, or because of such other circumstances as the
			 Secretary may by regulations prescribe.The consent of a spouse (or establishment that the consent of a spouse cannot be obtained) under
			 this subparagraph shall be effective only with respect to such spouse.(3)Commencement of benefit paymentsA participant may elect the time to start receiving benefit payments from the USA Retirement Fund,
			 except that a participant—
					(A)except as provided in subsection (f)(2)(B), may not elect to receive benefit payments before
			 reaching the age of 60; and
					(B)must begin receiving benefit payments before the age of 72.
					(4)NoticeEach Fund shall provide to each participant, within a reasonable period of time before the annuity
			 starting date, a written explanation substantially similar to that
			 required by section 205(c)(3) of the Employee Retirement Income Security
			 Act of 1974  (29 U.S.C. 1055(c)(3)).
				(5)Assignment or alienation of fund benefitsBenefits under a USA Retirement Fund shall be subject to section 206(d) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1056(d)).
				(f)Limits on withdrawals and transfers
				(1)TransfersA participant may, not more frequently than once per year, transfer such participant's benefit to
			 another USA Retirement Fund.
				(2)Limits on distributions
					(A)In generalExcept as provided in subparagraphs (B) and (C), a participant may not take a distribution other
			 than one described in subsection (e)(2).
					(B)Participants aged 59 and youngerA participant may before age 60 take a distribution of a portion of the participant's benefit if
			 such distribution does not to exceed $5,500 and is rolled over to a
			 qualifying plan or arrangement described in section 219(g)(5) of the
			 Internal Revenue Code of 1986 or an individual retirement plan.
					(C)Participants aged 60 and olderA participant who is 60 or older but who has not entered pay status may elect one time to take a
			 distribution of the greater of $10,000 or 50 percent of the participant's
			 benefit if the participant demonstrates to the satisfaction of the
			 trustees of the Fund that the participant has sufficient retirement income
			 apart from the Fund or is facing a substantial hardship.
					(g)Methods for providing annuitized benefit payments
				(1)In generalA USA Retirement Fund shall establish and maintain mechanisms for adequately securing the payment
			 of annuity benefits from the Fund. The Fund shall include a written
			 description of such mechanisms in the investment and lifetime income
			 policy statements required to be disclosed to participants.
				(2)Specific goalsThe mechanisms described in paragraph (1) shall ensure that—
					(A)each participant receives a stream of income for life;
					(B)each participant and beneficiary has an opportunity to be protected against longevity risk; and
					(C)volatility in benefit levels is minimized for participants and beneficiaries in pay status and
			 those approaching pay status.
					(3)Self-annuitization
					(A)In generalNotwithstanding any other provision of law, a USA Retirement Fund may self-annuitize if the Fund
			 meets such requirements as the Secretary establishes as necessary to
			 protect participants and beneficiaries in consideration of the
			 recommendations of the Commission under section 103.
					(B)Duty to address emerging issuesThe Secretary shall, periodically and in accordance with established procedures, update the funding
			 requirements promulgated under this paragraph in response to changing
			 economic and business conditions to the extent necessary to carry out the
			 purposes of this Act, taking into consideration the recommendations of the
			 Commission.
					(h)Reporting and disclosure
				(1)Annual statementThe trustees of a USA Retirement Fund shall provide each participant in the Fund an annual
			 statement of—
					(A)the estimated amount of the monthly benefit which the participant or beneficiary is projected to
			 receive from the USA Retirement Fund, in the form of the default benefit
			 described in the plan in accordance with subsection (e)(2);
					(B)an explanation, written in a manner calculated to be understood by the average plan participant,
			 that includes interest and mortality assumptions used in calculating the
			 estimate and a statement that actual benefits may be materially different
			 from such estimate;
					(C)a disclosure of Fund fees and performance that is substantially similar to the disclosures required
			 of individual account plans under the Employee Retirement Income Security
			 Act of 1974;
					(D)any other disclosures, including projected benefit estimates, that the board of trustees of the USA
			 Retirement Fund determines appropriate; and
					(E)such other disclosures as may be required by the Secretary.
					(2)Summary plan descriptionThe trustees of a USA Retirement Fund shall provide participants a summary plan description (as
			 described in section 102 of the Employee Retirement Income Security Act
			 (29 U.S.C. 1022)) as required by section 104(b) of the Employee Retirement
			 Income Security Act (29 U.S.C. 1024(b)).
				(3)Annual reportsThe trustees of a USA Retirement Fund shall file with the Secretary of Labor periodic reports in
			 accordance with regulations promulgated by the Secretary.
				(4)Additional requirementsEach USA Retirement Fund shall be subject to sections 106 and 107 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1026, 1027).
				(i)Tax treatment
				(1)USA Retirement FundA USA Retirement Fund is exempt from taxation under subtitle A of the Internal Revenue Code of
			 1986. Notwithstanding the preceding sentence, a USA Retirement Fund is
			 subject to the taxes imposed by section 511 of such Code (relating to
			 imposition of tax on unrelated business income of charitable, etc.
			 organizations).
				(2)ContributionsIn the case of an individual, there shall be allowed as a deduction for the taxable year an amount
			 equal to the amount of contributions to a USA Retirement Fund made by or
			 on behalf of the individual under an automatic USA Retirement Fund
			 arrangement under section 2(d).
				(3)Rollover contributionsFor purposes of this Act, rules similar to the rules of subparagraphs (A) and (D) of section
			 408(d)(3) of the Internal Revenue Code of 1986 shall apply.
				(4)DistributionsAny distribution from a USA Retirement Fund shall be includible in the gross income of the
			 distributee in the manner as provided in section 72 of the Internal
			 Revenue Code of 1986.
				(5)Prohibited transactions, etcFor purposes of this Act, rules similar to the rules of paragraphs (2), (3), and (4) of section
			 408(e)(2) of the Internal Revenue Code of 1986 shall apply.
				(6)ReportsThe trustees of a USA Retirement Fund shall make such reports regarding such Fund to the Secretary
			 of the Treasury and to designated beneficiaries with respect to
			 contributions, distributions, and such other matters as the Secretary of
			 the Treasury may require. The reports required by this paragraph shall be
			 filed at such time and in such manner and furnished to such individuals at
			 such time and in such manner as may be required by the Secretary of the
			 Treasury.
				4.Commission on USA Retirement Funds
			(a)Recognition of private commissionThe Secretary shall—
				(1)recognize an independent, private commission, to be known as the Commission for USA Retirement Funds Funding (referred to in this title as the Commission), and
				(2)in carrying out the Secretary's duties under this title, consider the recommendations of such
			 Commission.
				(b)CommissionThe Commission recognized under subsection (a) shall meet the following requirements:
				(1)Membership
					(A)CompositionThe Commission shall be composed of 9 members selected by the Secretary, in consultation with the
			 Secretary of the Treasury, of whom no more than 5 may be from one
			 political party. The Secretary shall designate one member of the
			 Commission as the Chairman. No person may be appointed to the Commission
			 if, during the 2-year period preceding the date of appointment, such
			 person was a trustee of a USA Retirement Fund.
					(B)DateThe appointments of the members of the Commission shall be made not later than 90 days after the
			 date of enactment of this Act.
					(C)Period of appointment; vacanciesMembers shall be appointed for terms of 2 years and may be appointed for consecutive terms. Any
			 vacancy in the Commission shall not affect its powers, and shall be filled
			 in the same manner as the original appointment.
					(2)Majority voteThe Commission may act by majority vote of its members, provided that at least 7 members are
			 present.
				(3)Commission personnel matters
					(A)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.
					(B)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
					(C)Staff
						(i)In generalThe Chairman of the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional
			 personnel as may be necessary to enable the Commission to perform its
			 duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
						(ii)CompensationThe Chairman of the Commission may fix the compensation of the executive director and other
			 personnel without regard to chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of such title.
						(iii)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
						(iv)Procurement of temporary and intermittent servicesThe Chairman of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
						(4)Recommendations and regulations on funding and distribution requirements
					(A)In generalAfter taking into consideration the recommendations of the Commission and providing the public
			 notice and an opportunity for comment, the Secretary shall promulgate
			 regulations with respect to funding and distribution requirements for USA
			 Retirement Funds, as necessary or appropriate in the public interest and
			 for the protection of participants and beneficiaries, including
			 regulations described in subparagraphs (B) and (C).
					(B)Requirements relating to annuity payments made directly by a FundThe regulations under subparagraph (A) shall provide that in the case of annuity payments made
			 directly by the Fund—
						(i)the maximum annuity payment for a participant or beneficiary shall be determined using the
			 mortality tables and interest rates prescribed by the Secretary under
			 subparagraph (C) at the time benefits commence; and
						(ii)the level of benefits paid may be adjusted periodically in order to reflect the mortality
			 experience and the investment experience of the Fund, but only after the
			 Fund has obtained a certification from a member of the American Academy of
			 Actuaries that the adjustment is sustainable for the remaining lifetime of
			 participants then receiving benefits, based on the mortality tables and
			 interest rates prescribed under subparagraph (C) by the Secretary for that
			 time.
						(C)Mortality tables and interest rates used requirementsThe regulations promulgated under subparagraph (A) shall include the following:
						(i)Mortality Tables
							(I)In generalThe Secretary shall prescribe mortality tables to be used in determining annuity payments made
			 directly by the Fund. Such tables shall be based on the actual experience
			 of insurance companies that issue group annuities and projected trends in
			 such experience. In prescribing such tables, the Secretary shall take into
			 account results of available independent studies of the mortality of
			 individuals receiving annuities under group annuity contracts.
							(II)Periodic revisions of mortality tablesThe Secretary shall make revisions, to become effective as soon as practicable, in any mortality
			 table in effect to reflect more recent actual experience of insurance
			 companies that issue group annuities and projected trends in such
			 experience. In revising such tables, the Secretary shall take into account
			 the results of more recent available independent studies of the mortality
			 and projected trends of individuals receiving annuities under group
			 annuity contracts.
							(ii)Interest RatesThe Secretary shall prescribe interest rates to be used in determining annuity payments made
			 directly by the Fund. Such rates shall be based on the yields on
			 investment grade corporate bonds with varying maturities and that are in
			 the top 3 quality levels available. Interest rates shall be prescribed
			 quarterly or more frequently, as determined by the Secretary.
						(5)Duty to address best practicesThe Commission shall prepare, and periodically update, a report that describes the best practices
			 for the governance of boards of trustees of USA Retirement Funds,
			 including board of trustee composition, appointment procedures, term
			 length, term staggering, trustee qualifications, delegation of duties, and
			 performance assessment procedures.
				5.Limitation on employer liabilitySection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021 et seq.) is
			 amended by adding at the end the following:
			
				(e)An employer shall not be a fiduciary with respect to the selection, management or administration of
			 a USA Retirement Fund solely because such employer makes available such
			 Fund through an automatic USA Retirement Fund arrangement. Notwithstanding
			 the preceding sentence, employers participating in a USA Retirement Fund
			 shall be responsible for meeting the enrollment requirements and
			 transmitting contributions, as required under the USA Retirement Funds Act..
		6.Enforcement and fraud prevention
			(a)Penalty for failure to timely remit contributions to automatic USA Retirement Fund arrangements
				(1)In generalIf an employer is required under an automatic USA Retirement Fund arrangement to deposit amounts
			 withheld from an employee's compensation into a USA Retirement Fund but
			 fails to do so within the time prescribed under section 2(d)(3), such
			 amounts shall be treated as assets of a USA Retirement Fund.
				(2)Failure to provide access to payroll savings arrangements
					(A)General ruleA covered employer who fails to meet the requirements of section 2(a) for a calendar year shall be
			 subject to a civil money penalty of $100 per calendar year for each
			 employee to whom such failure relates.
					(B)ExceptionsNo civil money penalty shall be imposed under this paragraph for a failure to meet the requirements
			 under section 2(a)—
						(i)during a period for which the Secretary determines that the employer subject to liability for the
			 civil money penalty did not know that the failure existed and exercised
			 reasonable diligence to meet the requirements of section 2(a); or
						(ii)
							(I)the employer subject to liability for the civil money penalty exercised reasonable diligence to
			 meet the requirements of section 2(a); and
							(II)the employer provides the automatic USA Retirement Fund arrangement described to each employee
			 eligible to participate in the arrangement by the end of the 90-day period
			 beginning on the first date the employer knew, or exercising reasonable
			 diligence should have known, that such failure existed.
							(C)Waiver by the secretaryIn the case of a failure to meet the requirements of section 2(a) that is due to reasonable cause
			 and not to willful neglect, the Secretary may, in the sole discretion of
			 the Secretary, waive part or all of the civil money penalty imposed under
			 this paragraph to the extent that the payment of such civil money penalty
			 would be excessive or otherwise inequitable relative to the failure
			 involved.
					(D)Procedures for noticeThe Secretary may prescribe and implement procedures for obtaining confirmation that employers are
			 in compliance with subsection (a). The Secretary, in the discretion of
			 such Secretary, may prescribe that the confirmation shall be obtained on
			 an annual or less frequent basis, and may use for this purpose the annual
			 report or quarterly report for employment taxes, or such other means as
			 the Secretary may deem advisable.
					(b)Civil actions and enforcement
				(1)Administration and enforcementPart 5 of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132 et seq.)
			 shall apply to a USA Retirement Fund as if a USA Retirement Fund were an
			 employee benefit plan.
				(2)AmendmentSection 502(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132 et seq.) is
			 amended—
					(A)in paragraph (9), by striking ; or and inserting ;;
					(B)in paragraph (10), by striking the period at the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(11)in the event that an employer fails to make timely contributions or payments to a USA Retirement
			 Fund established under title I of the USA Retirement Funds Act, by the Secretary, a participant, a beneficiary, or a fiduciary, to compel an employer to make
			 such contributions or payments as if such contributions or payments were
			 delinquent contributions or payments under section 515 or subsection
			 (g)(2)..
					(3)Non-preemption of certain State lawNothing in this section shall preempt State law insofar as State law relates to the enforcement of
			 an obligation to contribute to a USA Retirement Fund.
				(c)False statements
				(1)In generalNo person, in connection with a plan or other arrangement that is or purports to be a USA
			 Retirement Fund, shall make a false statement or false representation of
			 fact, knowing it to be false, in connection with the marketing or sale of
			 such plan or arrangement, to any employee, any member of an employee
			 organization, any beneficiary, any employer, any employee organization,
			 the Secretary, or any State, or the representative or agent of any such
			 person, State, or the Secretary, concerning—
					(A)the financial condition or solvency of such fund or arrangement;
					(B)the benefits provided by such fund or arrangement;
					(C)the regulatory status of such fund or other arrangement under any Federal or State law governing
			 collective bargaining, labor management relations, or intern union
			 affairs; or
					(D)the regulatory status of such fund or other arrangement.
					(2)PenaltyAny person who violates this subsection shall, upon conviction, be imprisoned not more than 10
			 years or fined under title 18, United States Code, or both.
				(d)Cease and desist orders
				(1)Issuance of orderThe Secretary may issue a cease and desist (ex parte) order under this title if the Secretary
			 determines that the alleged conduct of a fund purporting to be a USA
			 Retirement Fund is fraudulent, or creates an immediate danger to the
			 public safety or welfare, or is causing or can be reasonably expected to
			 cause significant, imminent, and irreparable public injury.
				(2)Hearings
					(A)In generalA person who is adversely affected by the issuance of a cease and desist order under paragraph (1)
			 may request a hearing by the Secretary regarding such order. The Secretary
			 may require that a hearing under this paragraph, including all related
			 information and evidence, be conducted in a confidential manner.
					(B)Burden of proofThe burden of proof in any hearing conducted under subparagraph (A) shall be on the party
			 requesting the hearing to show cause why the cease and desist order should
			 be set aside.
					(C)DeterminationBased upon the evidence presented at a hearing under subparagraph (A), the Secretary may affirm,
			 modify, or set aside the cease and desist order at issue, in whole or in
			 part.
					(3)RegulationsThe Secretary may promulgate such regulations or other guidance as may be necessary or appropriate
			 to carry out this subsection.
				
